Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-8 are drawn to a process
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter
Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of a mental process.
Taking Claim 1 as exemplary, the claim language centers on determining whether an event has occurred, performing a function, extracting parameter, placing it within a table, and using that table to determine a user’s propensity. This is a method falls under the method of “collecting information, analyzing it, and displaying certain results of the collection and analysis,” which has been identified in the MPEP as a mental process. Here, information is collected from a game,  analyzed by the system tin the form of performing a function, and then outputted to a result in the form of user classification. Each step can be preformed in the mid, and thus the claims represent a mental process as discussed in the MPEP.
 The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the invention seeks to classify players, which not a problem based in computer technology.. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer is used to perform the invention. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using the claimed machine. 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not as the claim language only recites a generic computer in the form of computer memory.  These computer based elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913. The examiner can normally be reached Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715